Citation Nr: 0118770	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  94-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied service connection for arthritis, a 
nasal disability, claimed as a breathing problem, skin 
disability, claimed as jungle rot, a rash, swelling of the 
face, and loss of fingernails, hearing loss, headaches, a 
back disability, and an eye disability including as secondary 
to Agent Orange exposure.

The veteran presented testimony as to these issues at a 
personal hearing held by the Hearing Officer at the local 
VARO in October 1992.  A copy of the transcript of that 
hearing has been associated with the claims folder.

By decision issued in March 2000, the Board denied the 
veteran's claims of entitlement to service connection for 
arthritis, a nasal disability, claimed as a breathing 
problem, skin disability, claimed as jungle rot, a rash, 
swelling of the face, and loss of fingernails, headaches, a 
back disability, and an eye disability including as secondary 
to Agent Orange exposure.  However, his claim for service 
connection for hearing loss was remanded to the VARO for 
additional evidentiary development.

On remand, the Los Angeles VARO confirmed and continued the 
denial of the veteran's hearing loss claim in a November 2000 
supplemental statement of the case.  This case has now been 
returned to the Board for further consideration.




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

As a preliminary matter, the Board observes that the 
liberalizing evidentiary standards set forth in 38 U.S.C.A. § 
1154(b) (West 1991) and its corresponding regulatory section, 
38 C.F.R. § 3.304(d) (2000), are applicable in this case as 
the evidence of record clearly establishes that the veteran 
sustained fragmentation injuries as a result of being in 
close proximity to enemy mortar shell fire for which he was 
awarded a Purple Heart.  As such, his assertions as to having 
experienced acoustic trauma in service must be accepted.

Additionally, it is noted that the RO has complied with the 
Board's March 2000 Remand Order.  Outpatient reports were 
requested and received from the VA Outpatient Clinic in Los 
Angeles (VAOPC-Los Angeles) for the periods March 1991 to 
January 1993 and October 1998 to August 2000.  While there is 
no record of the report of VA hearing examination referred to 
by the veteran during the course of his 1992 hearing, a May 
2000 clinical record shows that the veteran was seen in the 
Otolaryngological (ENT) Clinic with complaints of plugged 
ears causing hearing loss.  Examination revealed cerumen 
impaction in the left ear.  There is a note that the veteran 
was referred for audiometric examination.  However, as noted 
by the VARO, there is no indication that this evaluation was 
accomplished as there were no records or findings attached.

As to this, the Board notes that the veteran's post-service 
medical records do not clearly establish the presence of a 
hearing loss disability.  Here, the RO essentially concluded 
that the audiometric testing requested by the May 2000 ENT 
examiner was not accomplished as there were no records or 
findings attached.  However, no attempt was made to contact 
VAOPC-Los Angeles to determine whether or not such testing 
was accomplished.  The CAVC has held that the requisition and 
consideration of all available medical and treatment records 
that are relevant to issues on appeal is necessary for the 
proper adjudication of this case.  This is particularly 
important with regard to VA medical records since VA has 
constructive notice of medical records in its possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, 
the VCAA provides that efforts to obtain such records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096, 2098-2099 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).

Lastly, the Board observes that the veteran has been in 
receipt of Social Security Disability Benefits since 1991.  
Although the veteran testified that benefits were awarded due 
to his post-traumatic stress disorder, records pertaining to 
the award of such benefits by the Social Security 
Administration (SSA), if any, could reveal information 
pertinent to his claim.

The Court has held that the duty to assist requires the VA to 
attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In 
view of the foregoing, the Board finds that additional 
evidentiary development is necessary.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for hearing loss, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including treatment records developed by 
VAOPC-Los Angeles since May 1, 2000, 
particularly any audiometric testing 
reports, should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO should also contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

3.  The RO should then arrange for the 
veteran to be accorded VA 
otolaryngological examination in order to 
assess the nature and etiology of any 
hearing loss.  The claims folder, 
including a copy of this remand decision, 
should be made available for review by 
the examiner in conjunction with the 
examination. All indicated tests and 
special studies, to include audiometric 
evaluation with Maryland CNC testing, 
should be done.  The examiner is asked to 
indicate whether it is more likely, less 
likely or as likely as not that current 
hearing loss (if present) is proximately 
due to or the result of his active duty, 
including his presumed exposure to 
acoustic trauma during the Vietnam Era.  
A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 
106-475 is completed with respect to these 
issues.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  The RO should then re-adjudicate the 
veteran's service connection claim.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of the claim on appeal.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




